DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 7, the limitations “the first mounting part is greater than the second mounting part and “the first hole part is greater than the second hold part” render the claim indefinite in the Examiner’s position.  It is unclear what is being compared here since it is not mentioned in the claim.  In other words, is the number of first mounting part/first hole part greater than the number of second mounting parts/second hole parts, are there diameters being compared or is there some other comparison?  It appears as though based on the specification that the mounting parts and hole parts have different dimensions and for the purpose of examination the Examiner will consider this limitation to refer to the first mounting part/first hole part having a greater diameter than the second mounting part/second hole part.  Appropriate clarification is requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauger US 5899428 (hereinafter Gauger).
Re. Cl. 1, Gauger discloses: A slide rail assembly (50, 52, Fig. 1-3 and 5-8) configured to be mounted to a rack, the rack comprising at least one post having a plurality of corresponding features (see Fig. 1-3 and 5-8, the slide rail assembly is configured to be mounted on a rack using the illustrated fasteners), the slide rail assembly comprising: a rail member (56, Fig. 5) having a first longitudinal body (see Fig. 5); and a reinforcing member (54, Fig. 5) fixedly connected to the rail member (see Fig. 5), wherein the reinforcing member has a second longitudinal body (see Fig. 5), and the reinforcing member is arranged with a plurality of supporting features on the second longitudinal body (see Fig. 2, fasteners shown which secure to 166), the plurality of supporting features are configured to be mounted to the plurality of corresponding features of the at least one post (see Fig. 2, the fasteners are configured to be mounted on corresponding features in a post in the same manner as the openings shown in 166); wherein the first longitudinal body of the rail member and the second longitudinal body of the reinforcing member are respectively arranged with installation features (102 and 104, Fig. 7) communicated with other (see Fig. 7), and a mounting structure (100, Fig. 7) is connected to the installation features in order to mount the slide rail assembly to the rack (see Fig. 7, shown as mounting slide rail assembly to support 105); wherein the mounting structure comprises a first blocking feature (101, Fig. 7), and the reinforcing member comprises a second blocking feature (see Fig. 7, the surface of 54 around the opening 104), the second blocking feature is arranged between a wall surface of the at least one post and the first blocking feature (see Fig. 7, the surface of 54 around the opening 104 is positioned between 105 and the head 101), in order to allow the rail member to be transversely movable within a limited range relative to the at least one post (see Fig. 7, due to the degree in which 100 is threaded into 105, transverse movement of the rail would be limited by the head and the surface of 54 around opening 104).
Re. Cl. 2, Gauger discloses: the supporting features are protrusions, and the corresponding features are holes (see Fig. 2, the fasteners securing 50 to 166 protrude outwards of 50 and into holes in 166).
Re. Cl. 3, Gauger discloses: the mounting structure comprises a connecting part (portion of 100 threaded into 105, Fig. 7) and a supporting part (101, Fig. 7), the connecting part is configured to mount the rail member to the rack (see Fig. 7, configured to be used in the claimed intended use in the same manner as shown with 105), and the supporting part is configured to allow the rail member to transversely move between a first predetermined position and a Page 15 of 18second predetermined position (see Fig. 7, due to the degree in which 100 is threaded into 105, the supporting part or head of 100 would allow the rail to move transversely between the wall 105 and head 101).
Re. Cl. 4, Gauger discloses: the connecting part and the supporting part are two separate components (see Fig. 7, the threaded portion of 100 and the head 101 are separate components of the member 100 since they have different structures and functions).
Re. Cl. 5, Gauger discloses: the connecting part and the supporting part are integrated into one component (see 100, Fig. 7).
Re. Cl. 6, Gauger discloses: the at least one post has a plurality of connecting features (see Fig. 2, the slide rail assembly is configured to be used with a post having connecting features, e.g. the same as features which enable the rail to attach to 92, 96 as shown), and the reinforcing member is arranged with a plurality of mounting features on the second longitudinal body (see Fig. 2, illustrated means which attaches 50 to 92/96, Col. 7, Lines 7-10 and 19-22), the plurality of mounting features are configured to be mounted to the plurality of connecting features (see Fig. 2).
Re. Cl. 8, Gauger discloses: when the slide rail assembly is mounted to the rack, a distance between an outer surface of the first longitudinal body of the rail member and the wall surface of the at least one post is greater than a distance between the first blocking feature and the wall surface of the at least one post (see Fig. 7, a distance from the outer surface of 56 to 105 is greater than the distance between the head 101 and 105).
Re. Cl. 9, Gauger discloses: when the slide rail assembly is mounted to the rack, the first blocking feature is located inside the installation features without protruded from the first longitudinal body of the rail member (see Fig. 7, when 100 is secured to a surface, 100 does not protrude outwards of the rail member 56 to the right in the view shown).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger in view of Lundberg US 2594571 (hereinafter Lundberg).
Re. Cl. 7, Gauger discloses that the mounting features can be fasteners (Col. 7, Lines 7-10 and 19-22) but does not explicitly disclose each of the mounting features comprises a first mounting part and a second mounting part connected to the first mounting part, and the first mounting part is greater than the second mounting part; wherein each of the connecting features comprises a first hole part and a second hole part communicated with the first hole part, and the first hole part is greater than the second hole part.  Lundberg discloses a fastener arrangement with a slide rail assembly (see Fig. 5) which includes mounting features (20, Fig. 5) that mount to connecting features (16, Fig. 5).  Re. Cl. 7, Lundberg discloses each of the mounting features comprises a first mounting part (head of 20, shown in Fig. 5-6) and a second mounting part connected to the first mounting part (neck of 20, portion having a smaller diameter than the head as shown in Fig. 5-6), and the first mounting part is greater than the second mounting part (see Fig. 5-6, the head as a greater diameter than the neck); wherein each of the connecting features comprises a first hole part and a second hole part communicated with the first hole part, and the first hole part is greater than the second hole part (see Fig. 5, the opening is a keyhole shaped opening having a first hole part (top part) with a greater diameter than the second hole part (bottom part)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gauger mounting features to be the fastener of Lundberg since the Lundberg fasteners is one that does not require tools to assemble the device.  Such a modification would provide a quicker installation without the need for tools. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger in view of Chen US 2015/0201752 (hereinafter Chen).
Re. Cl. 10, Gauger discloses the slide rail assembly has an inner rail longitudinally moveable relative to the rail member (50, Fig. 5-8), wherein the inner rail is configured to carry a carried object (see Fig. 1-3) but does not disclose a middle rail movable mounted between the rail member and the inner rail.  Chen discloses a rail assembly (Fig. 9) which includes three nested rails (100, 120 and 64, Fig. 9), one being a middle rail (64, Fig. 9) movable mounted between the rail member and inner rail (120 and 100, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gauger device to include a middle rail as disclosed by Chen since Chen states that such a modification provides a three-stage slide assembly (Paragraph 0039, Lines 11-13).  Such a modification would provide a further distance the seat assembly would be able to slide which would be useful in larger vehicles such a vans or trucks. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arrendiell US 4712927 and Miller US 3059986 disclose other known slide rail assemblies which are pertinent to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632